Citation Nr: 0927435	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1964 to 
December 1966.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
rendered by the Columbia, South Carolina, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The claims 
folder was subsequently transferred to the RO in Nashville.  

An August 2003 communication submitted by the Veteran is 
construed as a notice of disagreement as contemplated under 
38 C.F.R. § 20.201.  Thus, although another rating decision 
was issued in January 2005, the rating on appeal remains the 
initial April 2003 denial, obviating the need for new and 
material evidence under the provisions of 38 C.F.R. § 3.156.  

The appellant testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has contested the denial of service connection 
for PTSD.  In various statements, the appellant has reported 
that he served with the 25th Infantry Division, Supply and 
Transportation Company, and that he was the object of sniper 
fire in service.  During his May 2009 hearing, the appellant 
reported that during service he was a heavy truck driver and 
that he was stationed in Vietnam from January 1966 to 
December 1966.  The appellant described two primary stressor 
events.  First, he reported that in June or July 1966 while 
outside the base of Cu Chi a mine blew up under his truck.  
There were no injuries or fatalities but his vehicle was 
damaged.  

Secondly, he reported that in October or November 1966 he was 
assigned to another infantry company to provide water support 
for them.  He reported that he was attached to the 
Wolfhounds, the 27th Infantry, for a one week search and 
destroy mission.  According to the appellant, he was not told 
where they were taken but the unit was ambushed.  He could 
hear the men from that unit screaming in the jungle and to 
his knowledge 10 men were killed that night.  The appellant 
maintained that the records regarding this stressor would 
most likely be filed with the 27th Infantry unit not his own 
unit.  He testified that he was unsure of the location but 
suspects it may have been Cambodia and that he remembered 
driving four or five hours away from Cu Chi.  He further 
reported seeing bodies in the field the morning after.  In a 
separate statement received in July 2007, the appellant 
reported the operation with the 27th Infantry was called 
Attleboro and that it occurred in November 1966.  

The Board is of the opinion that further development is 
required before the issue on appeal may be decided.  The 
Board recognizes that in an October 2005 statement the 
appellant had previously reported being with a search and 
destroy mission called "Atlanta" around November 1967.  A 
search based on that information revealed negative results.  
However, the appellant has since provided VA with corrected 
information regarding that mission.  No attempt has been made 
to verify the appellant's stressor based on the revised 
information.  Although in June 2008 the RO issued a formal 
finding that the appellant has provided insufficient 
information to attempt verification of his stressors, the 
Board finds that the appellant's reported stressor may be 
capable of verification based on the corrected information 
provided by the appellant.  As such, further development is 
warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by the 
appellant in the record and the 
information categorized in the body of 
this remand, contact U.S. Army and Joint 
Services Records Research Center to 
attempt to verify through unit records the 
stressor events.  

2.  If any claimed stressor is verified, 
the appellant should be afforded a VA 
examination.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  
Additionally, if any part of this inquiry 
cannot be answered without resorting to 
speculation, the examiner must explain why 
it would be speculative to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




